Citation Nr: 1550628	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Lee R. Holt


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

A September 2015 rating decision awarded the Veteran service connection for bilateral hearing loss, rated 0 percent, effective February 25, 2015 and denied service connection for a back disorder, and high blood pressure.  He timely filed a notice of disagreement in those matters.  An October 2015 RO letter acknowledged receipt of his written notice of disagreement and informed him that he may submitted additional information and opt to have his case reviewed by a decision review officer (DRO) or by the traditional appeal process.  These issues remain pending before the RO and are not yet before the Board for appellate consideration.

The issue of service connection for a lung disorder has been raised (in a September 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

Peripheral neuropathy of an upper or lower extremity was not manifested in service or to a compensable in the first year following the Veteran's discharge from active duty; his peripheral neuropathy is not shown to be an early onset type of peripheral neuropathy, and is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and lower extremities, including as due to exposure to herbicides in service, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

While the record does not clearly reflect when VCAA-compliant notice was issued in the matter at hand, the record contains a signed acknowledgement by the Veteran that he received such notice (see April 2015 dated statement).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs), service personnel records (SPRs) and pertinent postservice treatment records are associated with the record.  In August 2015 correspondence, the Social Security Administration (SSA) notified VA that the Veteran's SSA records were unavailable because they had been destroyed.  The Veteran has not been afforded a VA examination in this case.  The Board finds that a VA examination is not necessary.  As will be discussed in greater detail below, there is no probative evidence that even suggests that the claimed disability may be related to the Veteran's service.  Hence, even the "low threshold" standard as to when an examination to secure a medical opinion regarding the diagnosis and etiology of a claimed disability is necessary is not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

In general, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases may be presumed to have been incurred in service if they become manifest to a compensable degree within a specified period of time postservice, among them "other organic diseases of the nervous system".  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
A Veteran who served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy is among the diseases listed in § 3.309(e).  Early-onset peripheral neuropathy must have become manifest within 1 year after the last date on which the Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities because he was exposed to herbicides in Vietnam.  His service records show he served in Vietnam from June 1969 to June 1970; he is presumed to have been exposed to herbicides in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of peripheral neuropathy of an upper or lower extremity.  On February 1979 periodic medical examination, the upper and lower extremities were normal on clinical evaluation.  The record does not include a report pf a service separation examination.  

A March 2012 private treatment records notes the Veteran was seen for a neurological evaluation.  He reported being a motor vehicle accident in 2001, when he sustained collar bone and left hip fractured.  He first noticed left leg weakness around 2001 after undergoing left hip replacement surgery; left femoral nerve paralysis was diagnosed at the time.  In 2009 he underwent a right knee replacement and began having weakness in the right leg.  He had weakness in both legs, worse in the upper thighs.  He complained of intermittent neck pain that radiated to both shoulders, right greater than left particularly under the shoulder.  The pain was also felt in the upper arms and he reported some weakness in the arms.  EMG [electromyograph] showed upper peripheral neuropathy (bilateral carpal tunnel syndrome and ulnar neuropathy at the elbow on the left); and lower peripheral neuropathy (bilateral femoral neuropathies on the left across the inguinal canal).  The impressions were peripheral neuropathy (rule out diabetes, thyroid problems and environmental factors); and femoral neuropathy on the left (including meralgia paresthesia).  

A March 2012 nerve conduction study showed peripheral neuropathy, and bilateral sensory-motor median nerve neuropathy across the wrists (as seen in carpal tunnel syndrome), without axonal impairment.  Also bilateral ulnar neuropathy across the left elbow.

A September 2013 operative report shows a postoperative diagnosis of cervical myelopathy with right C5 radiculopathy.  A May 2014 private treatment report notes he had cervical spine surgery for severe stenosis at C3-4 and C5; myeloradiculopathy with stenosis and herniations was diagnosed.  The impression was radiculopolyneuropathy with left meralgia paresthesia (skin femoral neuropathy) and radiculopathy of the arms, (and that Garland's syndrome could be diagnosed if diabetes was found).  A December 2013 EMG and nerve conduction study (NCS) were interpreted as normal.

In a July 2014 statement the Veteran's private neurosurgeon noted the Veteran was seen for follow-up and was 10 months post C4-5 anterior discectomy and fusion and 5 months post right T8-9 retropleural discectomy and fusion.  While the Veteran's right C5 radiculopathy was markedly improved, his bilateral proximal lower extremity weakness remained unchanged.  Although he had some distal numbness in the feet, he did not have any sensory changes with an upper lumbar pattern.  An August 2014 private neurology outpatient clinic report shows the Veteran was seen for follow-up of bilateral leg weakness.  He continued to have progression of leg weakness.  He had soreness primarily in his leg, back and shoulders.  The assessment was progressive bilateral leg weakness.  In October 2014 the Veteran's private physician completed a VA peripheral nerves conditions disability benefits questionnaire.  The Veteran reported having a gradual onset of proximal leg weakness and diffuse muscle and limb pathology since 2009.  The diagnoses were poly-neuropathy and myopathy.

An April 2015 private neuroscience clinic report shows the Veteran was seen for follow-up treatment for muscle pain and weakness.  He reported having 8 years of slowly progressive leg weakness with accompanying myalgia.  The assessment was chronic leg weakness and pain.  He had an extensive work-up without a clear etiology discovered.  He was significantly weaker than at his prior appointment with bilateral arm and leg weakness.  The NCS did not show any evidence of polyneuropathy and no hint of demyelinating disease (which were the differential diagnoses).

The Board finds the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the upper and lower extremities is related to his service, to include as due to exposure to herbicides therein.   While he is presumed to have been exposed to herbicides in service by virtue of his service in Vietnam, his peripheral neuropathy is not shown to be a rapid onset type of neuropathy (which would place it under the purview of the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(6)(ii)).  His tour of duty in Vietnam ended June 5, 1970, and there is no evidence, or allegation, that the peripheral neuropathy was manifested within the following year.  Furthermore, his STRs are silent for complaints, history, treatment, diagnosis or findings of peripheral neuropathy of an upper or lower extremity, and the there is no evidence, or allegation, that peripheral neuropathy was manifested within one year following his discharge from active duty in January 1982.  Accordingly, service connection for peripheral neuropathy on the basis that it became manifest in service and persisted, or on a presumptive basis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 is also not warranted.  

Service connection for the Veteran's peripheral neuropathy of the upper and lower extremities may still be established with direct proof of a nexus between such disability and the Veteran's service.  However, he has not submitted any evidence supporting that there is such a nexus.  Private treatment records only note the diagnosis and treatment of peripheral neuropathy of the upper and lower extremities, and do not suggest that the disability is, or may be, related to his service; in fact, they suggest postservice events (traumatic injuries and surgery) may be the etiological factors for the disability.  The Veteran's theory of entitlement to the benefit sought appear to primarily be one of presumptive service connection under 38 U.S.C.A. § 1116.  In short, the record provides no basis for etiologically relating the Veteran's peripheral neuropathy of the upper and lower extremities to his service.  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for peripheral neuropathy of the upper and lower extremities must be denied.





ORDER

Service connection for peripheral neuropathy of both upper and both slower extremities, to include as due to exposure to herbicides, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


